Citation Nr: 1442549	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.N.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1993. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a compensable disability rating for service-connected hemorrhoid disability.  The Veteran disagreed and perfected an appeal.

In January 2011, the Veteran, D.N. and his representative presented testimony in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In May 2011, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining the Veteran's updated VA treatments records and providing him with a new VA rectal examination.  In a July 2014 letter, VA notified the Veteran that the Veterans Law Judge (VLJ) who conducted that hearing had retired, and was offered the opportunity to testify at a new hearing.  No response was received within the specified response period.  As specified in the July 2014 letter, the Board presumes that the Veteran does not wish to have an additional hearing, and finds that appellate adjudication may proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his hemorrhoid disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

Pursuant to the Board's May 2011 remand directives, the Veteran was afforded with a June 2011 VA rectal examination to evaluate the current severity of his hemorrhoid disability.  That examination report shows that the Veteran's hemorrhoid disability is manifested by bleeding, prolapse events, itching, burning, difficulty passing stools, pain, as well as objective findings of external hemorrhoids.  Since the 2011 VA examination report, additional VA treatment records have been associated with the Veteran's electronic Virtual VA claims folder that suggest that his hemorrhoid disability has worsened.  Notably, a December 2011 VA treatment record suggests an increased number of external hemorrhoids and a February 2013 VA treatment record shows complaints of increased bleeding with bowel movements ("more blood in stool than usual").  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].

Here, given the medical evidence of increased symtpoms as well as the length of time since the Veteran was last evaluated by VA, the Board finds that the Veteran should be afforded with another VA rectal examination to evaluate the current severity of his disability.  


Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records pertaining to his service-connected hemorrhoids since 2013.

2. Schedule the Veteran with a VA examination by an appropriate VA physician who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall fully describe the nature and extent of the Veteran's service-connected hemorrhoid disability including whether it is manifested by large or thrombotic hemorrhoids or hemorrhoids with excessive redundant tissue or which frequently recur, have persistent bleeding with anemia or with fissures.  The examiner shall also provide a description of the impact the Veteran's hemorrhoid disability has on daily activities.  The examiner's narrative report shall be associated with the Veteran's VA claims folder. 

Take reasonable steps to provide the Veteran with the requested examination during a period when his disability is flaring up.

3. After completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim for a compensable disability rating for service-connected hemorrhoids.  If the benefit sought on appeal remains denied, then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



